Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Reason for Allowance
2.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “wherein each information on an edge includes a size field indicating a size of data corresponding to that edge, 
        wherein computing the first input address uses a size field of at least one information on an edge included in the first memory management table, 
       wherein computing the first output address uses a size field of at least one information on an edge included in the second memory management table, and 
      wherein a storage space of the external memory device is less than a total size of data output from the plurality of layers.” in combination with other recited elements in independent claim 1. 

3.      YOO et al. (U.S. Patent Application Pub. No: 20180068218 A1), the closest prior art of record, teaches a method involves obtaining a first neural network comprising layers and a second neural network comprising a layer. YOO discloses a first feature map is computed from input data based on a layer of the first neural network by the processor and a second feature map is computed from input data based on the layer connected to the first neural network in the second neural network. YOO suggests a recognition result is generated based on the first neural network from an intermediate feature map which is computed by applying an element-wise operation to the first feature map and the second feature map. However, YOO does not explicitly disclose  “wherein each information on an edge includes a size field indicating a size of data corresponding to that edge, 
        wherein computing the first input address uses a size field of at least one information on an edge included in the first memory management table, 
       wherein computing the first output address uses a size field of at least one information on an edge included in the second memory management table, and 
      wherein a storage space of the external memory device is less than a total size of data output from the plurality of layers.”.

4.    CEDOLA et al. (U.S. Patent Application Pub. No: 20180300601 A1) teaches
an enhanced data processing system has processor which receives initialization parameters from a cooperating controller component of neural network environment, calculates an apportionment sequence for the data, loads data from the cooperating memory component of the neural network environment, and receive instructions from the cooperating controller component of the neural network environment. CEDOLA discloses the portion of data is processed by cooperating processing units to generate the output data for storage on first memory component or second memory component. CEDOLA suggests the processor stores the generated output data on the first memory component or second memory component. However, CEDOLA does not explicitly disclose  “wherein each information on an edge includes a size field indicating a size of data corresponding to that edge, 
        wherein computing the first input address uses a size field of at least one information on an edge included in the first memory management table, 
       wherein computing the first output address uses a size field of at least one information on an edge included in the second memory management table, and 
      wherein a storage space of the external memory device is less than a total size of data output from the plurality of layers.”.

5.   Therefore, the prior art of record doesn’t teach or render “wherein each information on an edge includes a size field indicating a size of data corresponding to that edge, 
        wherein computing the first input address uses a size field of at least one information on an edge included in the first memory management table, 
       wherein computing the first output address uses a size field of at least one information on an edge included in the second memory management table, and 
      wherein a storage space of the external memory device is less than a total size of data output from the plurality of layers.” as recited in independent claim 1. 

6.    Independent claim 13 recites limitation similar to those noted above for independent claim 1 is considered allowable for the same reasons noted above for claim 1.           

7.    Dependent claims 2-12 and 14-18 recite limitations similar to those noted above for independent claims 1 and 13 are considered allowable for the same reasons noted above for claims 1 and 13 .

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                    Conclusion                                 
       RELEVANT ART CITED BY THE EXAMINER
       The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
       References Considered Pertinent but not relied upon  
        Hsieh et al. (US Patent No: 11,288,019 B1) teaches a memory management method for a storage device having a rewritable non-volatile memory module is provided. Hsieh discloses the rewritable non-volatile memory module has a plurality of physical blocks. Hsieh further suggests scanning the plurality of physical blocks to identify one or more bad physical blocks; performing a bad physical block remapping operation on the one or more bad physical blocks to update a virtual block stripe management table; and performing a writing operation under a multiple plane write mode based on the virtual block stripe management table.
      Dittmann et al. (US Patent Application Pub. No: 20040042456 A1) teaches a method and system for processing data packets of a data stream in a communication system. Dittmann discloses the data packets are processed depending on a feature of the header of a data packet in a faster path or in a slower path and to avoid a disorder by the different processing paths, the fast processed data packets are stored in a memory. Dittmann suggests the stored fast processed data packets are output after all slowly processed data packets which before the processing were in order before the fast data packets have been put to the output, also the processed data packets are in the same order as prior to the processing.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181